Name: Commission Regulation (EC) No 2406/97 of 3 December 1997 amending Regulation (EC) No 1141/97 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef products
 Type: Regulation
 Subject Matter: animal product;  marketing;  health;  foodstuff;  means of agricultural production
 Date Published: nan

 Avis juridique important|31997R2406Commission Regulation (EC) No 2406/97 of 3 December 1997 amending Regulation (EC) No 1141/97 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef products Official Journal L 332 , 04/12/1997 P. 0036 - 0037COMMISSION REGULATION (EC) No 2406/97 of 3 December 1997 amending Regulation (EC) No 1141/97 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 18 thereof,Whereas Commission Regulation (EC) No 1141/97 (2) lays down detailed rules as regards the labelling of beef and beef products;Whereas Article 15 of Regulation (EC) No 820/97 provides for certain provisions where the production of beef takes place, in full or in part, in a third country; whereas it is appropriate to provide for detailed implementing rules for the approval procedure for imports of beef from third countries;Whereas in order to ensure that the labelling arrangements relating to imported beef are of equivalent reliability to those applicable to Community beef, the Commission shall examine notifications received from third countries; whereas complete notifications shall be transmitted to the Member States when the Commission reaches the conclusion that the procedures and/or criteria applied in the third country concerned are equivalent to the standards set out in Regulation (EC) No 820/97;Whereas in order to guarantee the reliability of the labelling system in third countries the Commission may request additional information and should take the necessary measures in the light of the information received as a result of these requests;Whereas the Commission may carry out checks in third countries; whereas in order to be able to carry out checks in a third country the Commission would need the prior consent of the third country concerned; whereas if such consent is not forthcoming, the Commission should take the necessary measures;Whereas it is opportune to prolong the transitional period taking account of several practical problems that have arisen in Member States as well as in third countries;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1141/97 is hereby amended as follows:(a) the following Article 4a is inserted:'Article 4aApprovals granted by third countries1. The Commission shall verify that notifications are complete as provided for in Article 15 (2) of Regulation (EC) No 820/97. On receipt of a notification which is incomplete, the Commission shall inform the third country concerned, indicating the information which is required.Complete notifications shall be transmitted to Member States without delay unless the Commission reaches the conclusion that the procedures and/or criteria applied in the third country concerned are not equivalent to the standards set out in Regulation (EC) No 820/97 in accordance with its power to do so pursuant to the third subparagraph of Article 15 (2) of that Regulation.2. If, at any time, the Commission considers, on the basis of the notification provided for in Article 15 (2) of Regulation (EC) No 820/97, that it is appropriate to verify that the procedures and/or criteria notified by a third country are currently equivalent to the standards set out in Regulation (EC) No 820/97, the Commission may request the third country to provide any necessary information. In particular, the Commission may request the third country to provide copies of the specifications approved by the designated competent authority. The Commission may further request the third country to authorize representatives of the Commission to carry out checks in the third country.3. If any information or authorization requested pursuant to the preceding paragraph is not received within the time specified by the Commission, the Commission may conclude that the procedures and/or criteria applied in a third country are not equivalent to the standards set out in Regulation (EC) No 820/97.4. The Commission may at any time change its initial decision as regards the equivalency of the procedures and/or criteria applied in the third country concerned pursuant to the third subparagraph of Article 15 (2) of Regulation (EC) No 820/97.`;(b) the second subparagraph of Article 6 is replaced by the following:'However, beef labelled in accordance with previous arrangements may be sold until 31 March 1998 without changing the existing labels.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7. 5. 1997, p. 1.(2) OJ L 165, 24. 6. 1997, p. 7.